Porter, J.
delivered the opinion of the court. Two causes of action are united in the petition in this case, one an allegation that the plaintiff sustained injury by the defendant, falsely and maliciously stating that the plaintiff and his wife had stolen smoothing irons.
The other, falsely imprisoning him in the stocks, although the petitioner had been guilty of no crime or misdemeanor to warrant such 'an outrage on his person. By reason *134ofboth these injuries, damages are alleged to be sustained to the amount of three thousand dollars.
a demand for compensation in consequence of slander, is not eontrary to, and does not exclude a demand for damages sustained by false imprisonment.
The defendant excepted to the petition, on the ground that causes of action incompatible with each other, were joined in it. The court overruled the exception, and did not err in doing so. The Code of Practice, art. 151, contemplates the combining in the same action, different matters, unless they be contrary to, or exclusive of each other. We see nothing in the claims set up in the petition which could produce such effect. A demand for compensation in consequence of slander, is not contrary to, and does not exclude a demand for damages sustained by false im-_ ^ prisonment.
The defendant pleaded, first, a denial that he had ever accused the plaintiff of being a thief.
Second, That while acting and sitting as a justice of the peace, the plaintiff was guilty of contemptuous conduct towards him; and that, in consequence thereof, the defendant, in virtue of his authority as justice of the peace, did grant a commitment, by which the constable was directed to imprison the plain-*135tiiFfor the space of two hours in the jail, or stocks, there being no jail in the parish.
whether there ZT whLh "The^iavf “fa íorSítnera ofhl* decision cannot be examined colsauh™llyinacivii
The jury found a verdict for the plaintiff, and assessed his damages at one thousand dollars. The defendant moved for a new trial, which was refused, and he appealed.
Our attention has been principally drawn in this court, to the legality of the order by which the justice committed the plaintiff to the stocks for a contempt of his authority Admitting it, however, to be such an act, as deprives the officer of the defence which arises out of his judicial character, so long as he is acting within the jurisdiction confided to him, we are still compelled to examine a bill of exceptions which is found on record.
The plaintiff offered evidence to prove that his conduct was decorous before the justice, and that he was guilty of no contempt. To this testimony the defendant objected, but without success. The court admitted it, and lie took a bill of exceptions.
In going into this inquiry, we think the judge erred. By the 1154 article of the Code of Practice, a justice of the peace may punish for a contempt of his authority by an imprisonment not exceeding twenty-four hours. Now *136whether there was a contempt or not, is a . , , . . question of which the law makes the justice of the peace the judge, as much so, as whether or not a plaintiff proves the debt in which the justice condemns the defendant, and the correctness of his decision cannot be examined collaterally in a civil suit.
, , . , A judge is not answerable civil-tier for an error in judgment, so long as he acts diction b'S ^1"™'
There is another ground, on which the ° ' evidence was improperly admitted. A judge 1 r J jo js not answerable civiliier, for an error in judgment, so l°n§ as he acts within his jurisdiction. And that he had jurisdiction in relation to contempts is not denied. See 5 Johnson, 282. 9 ibid, 394. 2 Bay Reports. 1 Day's cases in error, 315. 1 Lord Raymond’s Reports, 454. 10 Coke, 68. 2 n. s. 649.
Reserving, therefore, the question, whether the defendant, by ordering the plaintiff into the stocks, in a parish where there was no jail to confine him, so acted out of his jurisdiction as to make him responsible in damages to the plaintiff, we are of opinion that the inquiry into the existence of the contempt, was erroneously gone into, and as we do not know what effect it may have had on the minds of the jury when they appear to have given *137lieavy damages, we think the case should be ‘ - remanded.
It is therefore ordered, adjudged, and decreed, that the judgment of the district court be annulled, avoided and reversed, and it is further ordered, adjudged and decreed, thatthe cause be remanded for a new trial, the appellee paying the costs of the appeal.